Citation Nr: 0314302	
Decision Date: 06/23/03    Archive Date: 07/03/03

DOCKET NO.  00-12 296A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder, a 
generalized anxiety disorder and a personality disorder.

Entitlement to service connection for a back disability.

Entitlement to service connection for residuals of a head 
injury with seizures.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an infection of the left leg and foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Army from September 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the claims for service 
connection for a psychiatric disability, including a 
generalized anxiety disorder and a personality disorder, for 
a low back injury, and for residuals of a head injury with 
seizures; denied the claim for compensation under 38 U.S.C.A. 
§ 1151 for residuals of an infection of the left leg and 
foot; and determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a psychiatric disability, claimed as post-traumatic stress 
disorder (PTSD) and alcoholism, previously denied by the 
Board decision of August 1994.  During the pendency of this 
appeal, the claimant relocated to the State of Ohio, and his 
claims folder is currently within the jurisdiction of the 
VARO, Cleveland, Ohio.

This case was previously before the Board in October 2002, at 
which time the Board determined that new and material 
evidence had been received to reopen the claim for service 
connection for a psychiatric disability, claimed as PTSD, to 
that extent only.  

In March 2003, the Board undertook additional development of 
the issues of service connection for a back disability, for 
residuals of a head injury with seizures, for a psychiatric 
disability, to include PTSD, a generalized anxiety disorder 
and a personality disorder; and for compensation under 
38 U.S.C.A. § 1151 for residuals of an infection of the left 
leg and foot.  Before the Board completed the indicated 
development, a Federal Circuit Court decision in Disabled 
American Veterans v. Secretary of Veteran Affairs, Nos. 02-
7304, 02-7305, 02-7316 (Fed. Cir. May 1, 2003) invalidated, 
in part, the Board's  development authority.
  

REMAND

The case must be remanded to the RO for notification of and 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000)]; and 
for review of all medical evidence of record, including the 
veteran's complete claims folder, all service personnel 
records of the claimant, all VA medical examinations 
conducted in February 2003, and all stressor statements, lay 
statements, and all medical evidence included in the 
temporary folder currently associated with the claims folder.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
have not been notified of the provisions of the VCAA, 
including VA's duty to notify them of the information and 
evidence necessary to substantiate the claims and to assist 
them in obtaining all such evidence.  That failure to notify 
the claimant and his representative of the provisions of the 
VCAA must be rectified, and evidence of such notification 
retained in the claims folder.  That notification letter must 
further inform the claimant and his representative which part 
of that evidence would be obtained by the RO and which part 
of that evidence would be obtained by the claimant, pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The case is remanded to the RO for the following actions:

1.  The RO ensure the proper application 
of all notice and duty-to-assist the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  The RO's actions must 
include informing the claimant and his 
representative what evidence and 
information is needed to substantiate his 
claims, and informing the claimant and 
his representative which part of that 
evidence and information would be 
obtained by the RO and which part of that 
evidence and information would be 
obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should provide legible copies 
of all stressor statements submitted by 
the claimant at any time, together with 
his DD Form 214 and his DA-20 and 
complete 201 file, to the United States 
Center for Research of Unit Records 
(USASCRUR), for verification of the 
claimed stressors.  If additional 
information is requested by that 
facility, the RO should take immediate 
action to provide the requested 
additional information or evidence.  

3.  If evidence of a verified stressor is 
obtained, the RO should request a VA 
psychiatric examination of the claimant 
by a VA psychiatrist who is qualified to 
identify and diagnose PTSD.  The examiner 
should review the entire medical record 
prior to conducting that examination, and 
indicate in his report that he has done 
so.  The examining psychiatrist should be 
asked to identify the nature, extent, 
etiology, and correct diagnosis of any 
current psychiatric disability found 
present in the claimant.  All necessary 
and appropriate diagnostic tests and 
procedures should be conducted.  If PTSD 
is diagnosed, the VA examiner must 
identify with particularity the verified 
stressor relied upon to establish that 
diagnosis.  If any other psychiatric 
disability is found present, the examiner 
should express his opinion as to whether 
it is at least as likely as not that such 
was caused or worsened while on active 
duty.  

4.  Upon completion of the above-
requested actions, the RO should review 
the examination reports for compliance 
with the provisions of the Remand order, 
and to ensure that required information 
and opinions have been provided.  If any 
requested information or opinions is not 
included in the examination report, 
corrective action is required prior to 
returning the case to the Board.

5.  Thereafter, the RO should review the 
entire claims folder, including all lay 
or medical evidence of record, all 
private and VA examination reports and 
outpatient treatment records, and all 
service department medical and personnel 
records, then readjudicate the claims for 
service connection for a back disability, 
for residuals of a head injury with 
seizures, for a psychiatric disability, 
to include PTSD, a generalized anxiety 
disorder and a personality disorder, and 
for compensation under 38 U.S.C.A. § 1151 
for residuals of an infection of the left 
leg and foot, in light of the additional 
evidence obtained.  

If the benefits sought on appeal remain denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




